Citation Nr: 1828250	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for gynecomastia.

2.  Entitlement to service connection for left lower extremity injury residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984 and from July 1990 to May 2006.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in which the RO, inter alia, denied the Veteran's petition to reopen a claim for service connection for residuals of torn left Achilles tendon and his claims for service connection for a left ankle condition and for gynecomastia, left breast mass.  Jurisdiction over this case was subsequently transferred to the RO in Jackson, Mississippi, and that office forwarded the appeal to the Board.

In May 2016, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge from the RO in Jackson, Mississippi.  A transcript of that hearing is of record.

In a July 2016 decision-after determining that the Veteran's claim for service connection for gynecomastia, left breast mass, was actually a petition to reopen his previously denied claim for service connection for gynecomastia-the Board granted the petition to reopen a claim for service connection for gynecomastia and remanded the reopened claim to the Agency of Original Jurisdiction (AOJ) for further development.  In addition, after determining that the Veteran's claim for service connection for a left ankle disability and his application to reopen his previously denied claim for service connection for residuals of torn left Achilles tendon were essentially the same claim, the Board granted the petition to reopen a claim for service connection for residuals of a torn left Achilles tendon, consolidated the claim for service connection for a left ankle disability with the reopened claim, recharacterized the reopened claim as a claim for service connection for left lower extremity injury residuals, and remanded the reopened claim to the AOJ for further development.

After accomplishing further development, in a September 2016 rating decision, the AOJ granted service connection for residuals of torn left Achilles tendon and for gynecomastia.  Concurrently, the AOJ issued a September 2016 supplemental statement of the case (SSOC) denying service connection for left lower extremity residuals.  Thereafter, the AOJ returned the case to the Board for further appellate proceedings.


FINDING OF FACT

A September 2016 rating decision granted service connection for gynecomastia and for left lower extremity injury residuals, characterized as residuals of torn left Achilles tendon.


CONCLUSION OF LAW

The Board lacks jurisdiction over the claims for service connection for gynecomastia and for left lower extremity injury residuals, to include residuals of torn left Achilles tendon, because those claims have been granted and rendered moot.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the claims for service connection for gynecomastia and for left lower extremity injury residuals were granted in a rating decision issued by the AOJ in September 2016.  As a general matter, the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim.  See Seri v. Nicholson, 21 Vet. App. 441, 447 (2007); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  With regard to the claim for left lower extremity injury residuals, although the AOJ characterized the issue as residuals of torn left Achilles tendon in the September 2016 rating decision and more generally as entitlement to service connection for left lower extremity residuals in the September 2016 SSOC, they are the same claim.  As noted in the Board's July 2016 remand, the Veteran and his representative indicated in the October 2012 Substantive Appeal (VA Form 9) and during the May 2016 Board hearing that they considered the issues concerning left ankle disability and residuals of torn left Achilles tendon the same claim, and therefore, the Board consolidated the claims and recharacterized the issue as a claim for service connection for left lower extremity injury residuals.  Thus, the Board finds that the AOJ's September 2016 grant of service connection for residuals of torn left Achilles tendon constituted an award of full benefits sought on appeal.  See 38 C.F.R. § 20.202 (allowing substantive appeal to specifically indicate issues being appealed); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014) (acknowledging that "the appellant generally controls the scope of appellate review"); AB v. Brown, 6 Vet. App. 35, 39 (1993) (an appellant may limit the scope of an appeal by clearly expressing an intent to exclude certain issues from appellate consideration).  Moreover, in an April 2018 post-remand brief, the Veteran's representative conceded that the issues of service connection for gynecomastia and for left lower extremity injury residuals "may have been resolved."

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105; 38 C.F.R. § 20.202.  Here, as a result of the AOJ's actions, there no longer remains a case or controversy with respect to the claims for service connection for gynecomastia and for left lower extremity injury residuals.  Therefore, the Board lacks jurisdiction over these issues because they have been granted and rendered moot on appeal.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Therefore, dismissal of these claims is warranted.



ORDER

The appeal as to the claims for service connection for gynecomastia and for left lower extremity injury residuals, to include residuals of torn left Achilles tendon, is dismissed as moot.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


